Citation Nr: 0631026	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1980 to September 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served as an infantryman in the United States 
Army for twenty years.  The veteran alleged that during his 
service he spent a substantial amount of time on the firing 
range.  In addition, he asserted that he served as a heavy 
weapons instructor and manned a radio.  The record indicates 
that he received an expert marksmanship qualification badge 
with rifle bar during service.  

The veteran's service medical records contain a June 1990 
document which indicates that the veteran was routinely 
exposed to hazardous noise.  The veteran asserted that this 
exposure to noise during service caused him to have tinnitus, 
perceived in both ears.  The veteran filed his claim for 
service connection for tinnitus less than three years after 
leaving service and the RO has made no finding regarding 
noise exposure experienced after service.  As the record 
contains evidence of significant noise exposure during 
service, the Board finds that the appeal must be remanded in 
order to obtain a VA medical examination that will provide an 
opinion as to whether the tinnitus the veteran currently 
alleges he experiences is connected to the veteran's service.  
See 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his complaints of tinnitus.  
The examiner should review the veteran's 
claims folder.  The examiner should make 
inquiry in the veteran's possible 
exposure to acoustic trauma after his 
service.  The examiner should then state 
whether it is at least as likely as not 
that tinnitus began as a result of active 
service.  All opinions must be supported 
by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).



